Kane, J. P. (dissenting).
I respectfully dissent. In my view, a fair and equitable reading of Civil Rights Law § 73 leads to the conclusion that respondent was required to afford petitioners the protection of having at least two of its members present during petitioners’ subpoenaed testimony. Inherent in such a conclusion is that respondent is a "temporary state commission” for purposes of section 73 (9) application.
In creating respondent, the Governor unequivocally required it to "comply with section 73 of the Civil Rights Law” (Executive Order No. 88.1 [9 NYCRR 4.88]). As the majority points out, Civil Rights Law § 73 applies to several "agencies” as they are defined therein (Civil Rights Law § 73 [1]), including a commissioner appointed pursuant to Executive Law § 6 and the Attorney-General acting pursuant to Executive Law § 63. Although the Governor relied generally on those sections of the Executive Law for authority in creating respondent, I find nothing in that appointment that so defines respondent as to limit the application of Civil Rights Law § 73 and render subdivision (9) thereof inapplicable. On the contrary, defining respondent as "a temporary state commission” in such fashion as "those words would be commonly understood”, in the *163context with respondent’s purpose to address weaknesses relating to government integrity, brings respondent directly within the requirements of Civil Rights Law § 73 (9). I would note here that respondent has recently adopted the position before this court that it is an "agency” of the State for purposes of the automatic stay provided by CPLR 5519 (see, Matter of Spargo v New York State Bd. of Elections, App Div, 3d Dept, Dec. 29, 1989 [unpublished]).
The need to protect against "the excesses indulged in by investigating committees” (Matter of Costiglio v Strelzin, 98 Misc 2d 548, 551) exists no less today than in 1954 when Civil Rights Law § 73 was enacted. In my view, respondent seeks court approval to conduct "hearings” before unspecified members of its staff and a fair reading of Civil Rights Law § 73 (9) should not countenance such an "excess”. Accordingly, I would modify Supreme Court’s order by reversing so much thereof as denied petitioners’ motion to quash the subpoenas issued by respondent.
Yesawich, Jr., Mercure and Harvey, JJ., concur with Mikoll, J.; Kane, J. P., dissents and votes to modify in an opinion.
Order affirmed, without costs.